Title: From Thomas Jefferson to John Trumbull, 17 December 1786
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris. Dec. 17. 1786.

I wrote you a letter above a month ago, which should have been delivered by Colo. Blackden, who was to have left Paris for London the next day. But he is still at Paris, and that letter, with this, will be delivered by another hand. It covers one to Mrs. Cosway. I am now to trouble you for the widow and the orphan, and I appeal to your charity for pardon. As a further plea for it, I will assure you you cannot serve two more deserving objects. Nicholas Trist, a British officer, married the daughter of Mrs. House in Philadelphia, and had by her an only son. He died in the year 1783, at his settlement near the Natchez on the Missisipi, leaving his wife guardian to his son. His mother, in England, died the year following either not knowing of his death, or not altering her will, in which she had bequeathed 1000£, the interest to him annually during his life for the education of his children, and at his death the principal to be divided equally among his children. Of course this belongs wholly to his son. My petition to you is that you will procure for me the copy of this clause of the will, and find out who and where are the executors. For the expences I will beg you to apply to Colo. Smith. But you must have some indications to begin your enquiries. I can give you only the following. 1. I conjecture the mother to have lived near Totness in Devonshire, because it is said almost all the family lived in that neighborhood. 2. For the same reason I conjecture that a Mrs. Champernoune resides there, a sister of Mr. Trist, who has written very friendly letters to his widow, and who gave her notice of this legacy. 3. Mr. Hore Browse  Trist, uncle to the deceased Mr. Trist, after whom he named his son, lives at his seat a mile from Totness. He has an estate of 3000£ a year. So if you should be obliged to resort to him for information, he will be easily found. 4. There was a Mr. Richard Trist of Arundel street, Strand, London, a distant relation of the deceased, and whose house he made his home when in London. If he be living, he can probably give all the necessary information. Should your enquiries bring you into the presence of any of the family, be so good as to inform them that the widow of Mr. Trist is a rare pattern of goodness, prudence and good sense; that the son is a beautiful boy of 10 or 11 years of age, of the sweetest dispositions possible, and of the most promising talents. As yet the mother has been able to supply the calls of his education, which she has conducted judiciously and carefully: but as he advances, the expences will increase, while her means will be diminishing, for she is left in very straightened circumstances. The family is rich. Should any of them be disposed to know any further of Mrs. Trist or her son, if they will be so kind as to write to me, I will give them all the information they may desire. I am enabled to do this from a very intimate acquaintance with them, and their situation, and from letters from Mrs. Trist, with whom I correspond constantly, and for whom I have a great friendship. After repeating my prayers that you will forgive this trouble, I conclude with assurances of the esteem with which I am Dear Sir your friend & servant,

Th: Jefferson

P.S. After writing the above I received yours of Novr. 29. in time to inclose one herein for Mrs. Cosway.

